Citation Nr: 0615964	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for neurocirculatory 
asthenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2004, the Board remanded 
this case for additional development.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

Neurocirculatory asthenia is manifested primarily by sleep 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
neurocirculatory asthenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9410 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of letters from the 
RO in June 2003, January 2004, and December 2004.  The 
letters informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  

The Board notes that the rating criteria for increased 
compensation were addressed in the statement of the case and 
supplemental statements of the case that were sent to the 
veteran during the course of this appeal.  While the question 
of effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as no additional 
compensation is awarded herein.  As such, any deficiency in 
notice with regard to assignment of an effective date is 
rendered moot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  In the present case, 
since the various letters were issued subsequent to the 
initial adjudication of this claim, in January 2002, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was 
harmless error.  While the VCAA notice provided to the 
veteran was not sufficient prior to the first AOJ 
adjudication of the claim, the case was readjudicated after 
the various notices were provided by the AOJ, and the content 
of these notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the last 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  



Duty to assist

With regard to the duty to assist, VA treatment records and 
the reports of recent VA examinations have been associated 
with the claims file.  The veteran was offered, and declined, 
the opportunity to present testimony at the RO and/or before 
a member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's neurocirculatory asthenia is currently rated as 
30 percent disabling under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9410 
[other and unspecified neurosis].  Under this formula, the 
current 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the instant case, the Board undertook additional 
development in order to determine with specificity those 
symptoms that were attributable to the veteran's service-
connected neurocirculatory asthenia, noting that the recent 
medical record indicated the presence of a host of 
cardiovascular symptomatology, to include chest pain, 
shortness of breath, palpitations, and dizziness, with intent 
to determine whether a rating under 38 C.F.R. § 4.104, for a 
disease of the heart, was more appropriate than a rating 
under 38 C.F.R. § 4.130, for a mental disorder.  To that end, 
a VA examination was conducted in December 2004 that 
indicated that the veteran's hypertension, and coronary 
artery disease status post cerebrovascular accident with 
syncopal attacks, were not likely due to his neurasthenia; 
rather, according to the examiner, the veteran's heart 
condition, hypertension, and carotid artery disease were most 
likely organic in nature, with other risk factors noted.

The Board notes that an earlier VA examination report, dated 
in March 2004 and undertaken in order to assess the veteran's 
cardiac problems, shows that the examining physician 
concluded that the veteran exhibited organic heart disease 
and peripheral vascular disease but did not have neurological 
circulatory asthenia.  The question of whether the veteran 
does, or does not, have cardiac disabilities is not at issue; 
rather, the question is whether those disabilities are 
symptomatic of his neurocirculatory asthenia.  The March 2004 
report is in that regard consistent with the December 2004 
report, in that no relationship between a mental disorder and 
cardiac disabilities is found.  As to the matter of whether 
the veteran does or does not have neurocirculatory asthenia, 
the Board notes that service connection for this disorder was 
granted by VA in August 1946, and that this disability has 
been rated as 30 percent disabling since August 1951, a 
rating that is protected (any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2005).) 

In brief, the medical evidence demonstrates that the symptoms 
attributable to the veteran's neurocirculatory asthenia were 
mental problems, and not cardiac problems.  The medical 
evidence also shows that the symptoms attributable to his 
service-connected mental disorder are not productive of such 
impairment as to warrant a rating in excess of the current 30 
percent evaluation.  In that regard, the Board notes that the 
report of the most recent VA mental status examination, dated 
in March 2001, shows that the veteran indicated that he was 
"wound too tight," that he had some sleep impairment, and 
that he sometimes worried about economic problems.  However, 
the report also shows that he was able to furnish the current 
date and his current location, and was dressed and groomed 
appropriately.  He denied having delusions or hallucinations, 
along with any history of suicidal or homicidal thoughts, and 
his speech was relevant and logical.  The report indicates 
diagnoses to include anxiety disorder, mild; and financial 
stress. 

The report also notes a diagnosis indicating that the veteran 
had a Global Assessment of Functioning (GAF) score of 70.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 61-70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers) and 
a GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or a serious impairment in social, occupational, 
or school functioning (e.g., few friends, unable to keep a 
job).  See DSM-IV at 44-47.

As indicated above, the rating criteria stipulate that a 50 
percent rating requires such symptoms as flattened affect, 
impaired speech, more than weekly panic attacks, impaired 
judgment and memory, mood and motivation disturbances, and 
impaired abstract thinking.  The report of the March 2001 VA 
examination does not indicate that any of these symptoms are 
manifested, and that the disorder itself was characterized as 
mild.  The Board also notes that various VA outpatient 
records dated subsequent to March 2001 are significant for 
the absence of such symptoms, with the exception of a 
December 2003 treatment record referencing sleep problems.  
These symptoms, however, do not warrant an increased rating; 
the criteria for a 30 percent rating specifically identify 
chronic sleep impairment as one of the elements of that 
evaluation.

In brief, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
neurocirculatory asthenia.  His claim, accordingly, fails.


ORDER

An increased rating for neurocirculatory asthenia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


